        Case 7:20-cv-00025 Document 1 Filed on 01/27/20 in TXSD Page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 UNITED STATES OF AMERICA,                       §
         Plaintiff,                              §
                                                 §
 v.                                              §     CIVIL ACTION NO. 7:20-cv-00025
                                                 §
                                                 §
   37.158 ACRES OF LAND, MORE OR                 §
  LESS, SITUATE IN HIDALGO                       §
  COUNTY, STATE OF TEXAS; AND                    §
  HIDALGO AND CAMERON                            §
  COUNTIES WATER CONTROL AND                     §
  IMPROVEMENT DISTRICT NO. 9, et                 §
  al.,                                           §
            Defendants.                          §

                              COMPLAINT IN CONDEMNATION

        1.      This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Management Office Directorate, U.S.

Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for the

taking of property under the power of eminent domain through a Declaration of Taking, and for

the determination and award of just compensation to the owners and parties in interest.

        2.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1358.

        3.      The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

        4.      The public purpose for which said interest in property is taken is set forth in

Schedule “B.”

        5.      The legal description and map or plat of land in which certain interests are being

acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in
                                              Page 1 of 2
                                           Fee Complaint
      Case 7:20-cv-00025 Document 1 Filed on 01/27/20 in TXSD Page 2 of 2


Schedules “C” and “D.”

       6.      The interest being acquired in the property described in Schedules “C” and “D” is

set forth in Schedule “E.”

       7.      The amount of just compensation estimated for the property interest being acquired

is set forth in Schedule “F.”

       8.      The names and addresses of known parties having or claiming an interest in said

acquired property are set forth in Schedule “G.”

       9.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.

                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                                   By: s/Baltazar Salazar
                                                      Baltazar Salazar
                                                      Assistant United States Attorney
                                                      Attorney-in-Charge for Plaintiff
                                                      S.D. Tex. ID No. 3135288
                                                      Texas Bar No. 24106385

                                                      UNITED STATES ATTORNEY’S OFFICE
                                                      SOUTHERN DISTRICT OF TEXAS
                                                      600 E. Harrison Street, Suite 201
                                                      Brownsville, Texas 78520
                                                      Tel: (956) 983-6057
                                                      Fax: (956) 548-2775
                                                      E-mail: Baltazar.Salazar@usdoj.gov


                                            Page 2 of 2
                                         Fee Complaint
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 1 of 60




  SCHEDULE
     A
 Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 2 of 60



                                      SCHEDULE A

                             AUTHORITY FOR THE TAKING


          The properties are taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved March 23, 2018, as Public Law 115-

141, div. F, tit. II, 132 Stat. 348, which appropriated the funds that shall be used for the

taking.
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 3 of 60




  SCHEDULE
      B
 Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 4 of 60



                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said properties are taken is to construct, install,

operate, and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors,

and related structures designed to help secure the United States/Mexico border within the

State of Texas.
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 5 of 60




  SCHEDULE
     C
 Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 6 of 60



                                    SCHEDULE C

                                LEGAL DESCRIPTION

                                 Hidalgo County, Texas

Tract: RGV-WSL-8000
Owner: Hidalgo and Cameron Counties Water Control and Improvement District No. 9
Acres: 28.507

Being a 28.507 acre (1,241,769 square feet) parcel of land, being out of the Juan Jose
Ynojosa de Ballí Survey, Abstract No. 54, Hidalgo County, Texas, being out of Lots 4-5,
Block 35, Lot 13, Block 36, Lot 1, Block 72 and Lots 5-8, Block 72 of Capisallo District
Subdivision recorded in Volume P, Page 227, Map Records of Hidalgo County, Texas,
being out of a called 14.35 acre tract conveyed to Hidalgo & Cameron Counties Water
Control & Improvement District No. 9 by Deed recorded in Volume 314, Page 62, Deed
Records of Hidalgo County, Texas (Lot 5, Block 72), a called 40 acre tract conveyed to
Hidalgo & Cameron Counties Water Control & Improvement District No. 9 by Deed
recorded in Volume 314, Page 62, Deed Records of Hidalgo County, Texas (Lot 6, Block
72), a called 38.57 acre tract conveyed to Hidalgo & Cameron Counties Water Control &
Improvement District No. 9 by Deed recorded in Volume 314, Page 62, Deed Records of
Hidalgo County, Texas (Lot 7, Block 72), a called 23.90 acre tract conveyed to Hidalgo &
Cameron Counties Water Control & Improvement District No. 9 by Deed recorded in
Volume 314, Page 62, Deed Records of Hidalgo County, Texas (Lot 8, Block 72), a called
0.82 acre tract conveyed to Hidalgo & Cameron Counties Water Control & Improvement
District No. 9 by Deed recorded in Volume 314, Page 62, Deed Records of Hidalgo County,
Texas (Lot 5, Block 35), a called 40 acre tract conveyed to Hidalgo & Cameron Counties
Water Control & Improvement District No. 9 by Deed recorded in Volume 314, Page 62,
Deed Records of Hidalgo County, Texas (Lot 1, Block 72), a called 7.86 acre tract
conveyed to Hidalgo & Cameron Counties Water Control & Improvement District No. 9
by Deed recorded in Volume 314, Page 62, Deed Records of Hidalgo County, Texas (Lot
4, Block 35), a called 6.77 acre tract conveyed to Hidalgo & Cameron Counties Water
Control & Improvement District No. 9 by Deed recorded in Volume 314, Page 62, Deed
Records of Hidalgo County, Texas (Lot 13, Block 36), a called 5.70 acre tract conveyed to
Hidalgo & Cameron Counties Water Control & Improvement District No. 9 by Deed
recorded in Volume 314, Page 62, Deed Records of Hidalgo County, Texas (Lot 5, Block
35) and a called 0.56 acre tract conveyed to Hidalgo & Cameron Counties Water Control
& Improvement District No. 9 by Deed recorded in Instrument No. 1954-437, Deed
Records of Hidalgo County, Texas (Lot 5, Block 35), said parcel of land being more
particularly described by metes and bounds as follows;
 Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 7 of 60



                                      SCHEDULE C
                                         Cont.

Commencing at a set 5/8" rebar with a "MDS" aluminum disk capped survey marker
stamped with the following description: "POC RGV-WSL-8000 8002", said point being in
the southwest line of the 14.35 acre tract (Lot 5, Block 72), said point being at the southeast
corner of a called 135.1 acre tract conveyed to Hidalgo & Cameron Counties Water Control
& Improvement District No. 9 by Warranty Deed recorded in Volume 443, Page 567, Deed
Records of Hidalgo County, Texas, the north corner of a tract of land conveyed to Gerardo
Martinez by Gift Warranty Deed recorded in Instrument No. 2014-2568072, Official
Records of Hidalgo County, Texas ("Tract Five"), the northwest corner of a called 15.43
acre river levee right-of-way conveyed to the United States of America by Easement Deed
recorded in Volume 420, Page 594, Deed Records of Hidalgo County, Texas ("Tract No.
1") and the northeast corner of a called 2.68 acre river levee right-of-way conveyed to the
United States of America by Easement Deed recorded in Volume 420, Page 596, Deed
Records of Hidalgo County, Texas ("Tract No. 1"), said point having the coordinates of
N=16548982.198, E=1179447.651;

Thence: S 21-34-00 E (Southeasterly, Record), along the southwest line of the 14.35 acre
tract (Lot 5, Block 72}, the northeast line of the Martinez tract, the southwest line of the
15.43 acre river levee right-of-way and the northeast line of the 2.68 acre river levee right-
of-way, for a distance of 14.89' to a set 5/8" rebar with a "MDS" aluminum disk capped
survey marker stamped with the following description: "RGV-WSL-8000-1=8002-1" for
the Place of Beginning and northwest corner of Tract RGV-WSL-8000, said point being
in the southwest line of the 14.35 acre tract (Lot 5, Block 72), the northeast line of the
Martinez tract, the southwest line of the 15.43 acre river levee right-of-way and the
northeast line of the 2.68 acre river levee right­of-way, said point having the coordinates
of N=16548968.349, E=1179453.124;

Thence: N 68-03-41 E, departing the northeast line of the Martinez tract and the northeast
line of the 2.68 acre river levee right-of-way, through the 14.35 acre tract (Lot 5, Block 72)
and the 15.43 acre river levee right-of-way, passing at 370.28' the east line of the 14.35
acre tract (Lot 5, Block 72) and the west line of the 40 acre tract (Lot 6, Block 72), passing
at 908.32' the. northwest line of the 15.43 acre river levee right-of-way, continuing for a
total distance of 1035.11' to a set 5/8" rebar with a "MDS" aluminum disk capped survey
marker stamped with the following description: "RGV-WSL-8000-2", said point being
within the 40 acre tract (Lot 6, Block 72}, said point marking a point of curvature to the
right;

Thence: continuing through the 40 acre tract (Lot 6, Block 72), along said curve to the
right for an arc distance of 196.35', with a central angle of 56-14-59 and a radius of 200.00',
with a chord bearing of S 83-48-49 E for a distance of 188.56' to a set 5/8" rebar with a
"MDS" aluminum disk capped survey marker stamped with the following description:
"RGV-WSL-8000-3", said point being within the 40 acre tract (Lot 6, Block 72} and the
15.43 acre river levee right-of-way;
 Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 8 of 60



                                       SCHEDULE C
                                          Cont.

Thence: over and across the 40 acre tract (Lot 6, Block 72) and the 15.43 acre river levee
right­of-way, the following courses and distances:

   •     S 55-41-20 E, for a distance of 535.15' to a set 5/8" rebar with a "MDS" aluminum
         disk capped survey marker stamped with the following description: "RGV-WSL-
         8000-4", said point marking a point of curvature to the right;

   •     Along said curve to the right for an arc distance of 132.97', with a central angle of
         38-05-33 and a radius of 200.00', with a chord bearing of S 36-38-33 E for a
         distance of 130.53' to a set 5/8" rebar with a "MOS" aluminum disk capped survey
         marker stamped with the following description: "RGV-WSL-8000-5", said point
         being in the east line of the 40 acre tract (Lot 6, Block 72) and the west line of the
         38.57 acre tract (Lot 7, Block 72), said point being within the 15.43 acre river levee
         right-of-way;

Thence: departing the east line of the 40 acre tract (Lot 6, Block 72), over and across the
38.57 acre tract (Lot 7, Block 72) and the 15.43 acre river levee right-of-way, the following
courses and distances:

   •     S 17-35-47 E, for a distance of 33.19' to a set 5/8" rebar with a "MDS" aluminum
         disk capped survey marker stamped with the following description: "RGV-WSL-
         8000-6" for an angle point of Tract RGV-WSL-8000;

   •     N 86-06-31 E, for a distance of 164.43' to a set 5/8" rebar with a "MDS" aluminum
         disk capped survey marker stamped with the following description: "RGV-WSL-
         8000-7" for an angle point of Tract RGV-WSL-8000;

   •     N 76-15-49 E, passing at 1174.34' the east line of the 38.57 acre tract (Lot 7, Block
         72) and the west line of the 23.90 acre tract (Lot 8, Block 72), continuing for a total
         distance of 1806.53' to a set 5/8" rebar with a "MDS" aluminum disk capped survey
         marker stamped with the following description: "RGV-WSL-8000-8" for an angle
         point of Tract RGV-WSL-8000, said point being within the 23.90 acre tract (Lot 8,
         Block 72) and the 15.43 acre river levee right-of-way;

Thence: over and across the 23.90 acre tract (Lot 8, Block 72) and the 15.43 acre river
levee right-of-way, the following courses and distances:

       • N 68-26-30 E, passing at 118.07' the north line of the 15.43 acre river levee right-
         of-way, continuing for a total distance of 412.49' to a set 5/8" rebar with a "MDS"
         aluminum disk capped survey marker stamped with the following description:
         "RGV-WSL-8000-9" for an angle point of Tract RGV-WSL-8000;
 Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 9 of 60



                                         SCHEDULE C
                                            Cont.

       •    N 51-53-22 E, for a distance of 83.84' to a set 5/8" rebar with a "MDS" aluminum
           disk capped survey marker stamped with the following description: "RGV-WSL-
           8000-10" for an angle point of Tract RGV-WSL-8000;

       • N 74-53-08 E, passing at 257.23' the east line of the 23.90 acre tract (Lot 8, Block
         72) and the west line of the 0.82 acre tract (Lot 5, Block 35), continuing for a total
         distance of 260.84' to a set 5/8" rebar with a "MDS" aluminum disk capped survey
         marker stamped with the following description: "RGV-WSL-8000-11" for an
         interior angle of Tract RGV-WSL-8000, said point being within the 0.82 acre tract
         (Lot 5, Block 35);

Thence: N 09-34-13 W, over and across the 0.82 acre tract (Lot 5, Block 35), passing at
26.82' the west line of the 0.82 acre tract (Lot 5, Block 35} and the east line of the 23.90
acre tract (Lot 8, Block 72), continuing for a total distance of 91.08' to a set 5/8" rebar with
a "MOS" aluminum disk capped survey marker stamped with the following description:
"RGV-WSL-8000-12", said point being within the 23.90 acre tract (Lot 8, Block 72), said
point marking a point of curvature to the right;

Thence: over and across the 23.90 acre tract (Lot 8, Block 72) and the 40 acre tract (Lot 1,
Block 72), along said curve to the right, for an arc distance of 634.93', with a central angle
of 45-28-24 and a radius of 800.00', with a chord bearing of N 13-09-59 E for a distance
of 618.39' to a set 5/8" rebar with a "MDS" aluminum disk capped survey marker stamped
with the following description: "RGV-WSL-8000-13", said point being within the 7.86
acre tract (Lot 4, Block 35);

Thence: over and across the 7.86 acre tract (Lot 4, Block 35), the following courses and
distances:

   •        N 35-54-11 E, for a distance of 89.73' to a set 5/8" rebar with a "MDS" aluminum
           disk capped survey marker stamped with the following description: "RGV-WSL-
           8000-14", said point marking a point of curvature to the left;

   •       Along said curve to the left, for an arc distance of 805.47', with a central angle of
           48-50-11 and a radius of 945.00', with a chord bearing of N 11-29-06 E for a
           distance of 781.31' to a set 5/8" rebar with a "MDS" aluminum disk capped survey
           marker stamped with the following description: "RGV-WSL-8000-15";

       • N 12-56-00 W, passing at 22.06' the north line of the 7.86 acre tract (Lot 4, Block
         35) and the south line of the 6. 77 acre tract {Lot 13, Block 36), continuing for a
         total distance of 641.36' to a set 5/8" rebar with a "MOS" aluminum disk capped
         survey marker stamped with the following description: "RGV-WSL-8000-16" for
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 10 of 60



                                      SCHEDULE C
                                         Cont.

       a northeasterly corner of Tract RGV-WSL-8000, said point being within the 6.77
       acre tract (Lot 13, Block 36);

Thence: N 77-04-00 E, over and across the 6.77 acre tract (Lot 13, Block 36), for a distance
of 28.00' to a set 5/8" rebar with a "MDS" aluminum disk capped survey marker stamped
with the following description: "RGV-WSL-8000-17=8007-23" for the northeast corner of
Tract RGV-WSL-8000, said point being in the east line of the 6.77 acre tract (Lot 13, Block
36) and the west right-of-way line of Old Rio Rico Road;

Thence: S 12-56-10 E (Left 101-40-00, Record), with the east line of the 6.77 acre tract
(Lot 13, Block 36) and the west right-of-way line of Old Rio Rico Road, for a distance of
625.13' to an angle point of Tract RGV-WSL-8000, said point being at the southeast corner
of the 6.77 acre tract (Lot 13, Block 36) and the northeast corner of the 7.86 acre tract (Lot
4, Block 35), said point being in the west right-of-way line of Old Rio Rico Road;

Thence: with the east line of the 7.86 acre tract (Lot 4, Block 35) and the west right-of-
way line of Old Rio Rico Road, the following courses and distances:

   •   S 14-13-51 E (Left 03-14-00, Record), for a distance of 33.05' to an angle point of
       Tract RGV-WSL-8000;

   •   S 09-36-49 E (Left 06-28-00, Record), for a distance of 103.82' to an angle point
       of Tract RGV-WSL-8000;

   •   S 03-08-49 E (Left 06-28-00, Record), for a distance of 103.82' to an angle point
       of Tract RGV-WSL-8000;

   •   S 03-19-11 W (Left 06-28-00, Record), for a distance of 103.82' to an angle point
       of Tract RGV-WSL-8000;

   •   S 09-47-11 W (Left 03-14-00, Record), for a distance of 103.82' to an angle point
       of Tract RGV-WSL-8000;

   •   S 13-01-11 W (Left 02-51-30, Record), for a distance of 15.10' to an angle point of
       Tract RGV-WSL-8000;

   •   S 15-52-41 W (Left 05-43-00, Record), for a distance of 91.85' to an angle point of
       Tract RGV-WSL-8000;

   •   S 21-36-11 W (Left 05-43-00, Record), for a distance of 91.85' to an angle point of
       Tract RGV-WSL-8000;
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 11 of 60



                                     SCHEDULE C
                                        Cont.

   •   S 27-19-11 W (Left 05-43-30, Record), for a distance of 91.85' to an angle point of
       Tract RGV-WSL-8000;

   •   S 33-02-41 W (Left 02-51-30, Record), for a distance of 91.85' to an angle point of
       Tract RGV-WSL-8000;

   •   S 35-54-11 W (Right 03-37-30, Record), for a distance of 84.65' to an angle point
       of Tract RGV-WSL-8000;

   •   S 32-16-41 W (Right 07-37-30, Record), for a distance of 95.04' to an angle point
       of Tract RGV-WSL-8000;

   •   S 24-39-11 W (Right 08-00-00, Record), for a distance of 104.88' to an angle point
       of Tract RGV-WSL-8000;

   •   S 16-39-11 W (Right 08-00-00, Record), for a distance of 104.88' to an angle point
       of Tract RGV-WSL-8000;

   •   S 08-39-11 W (Right 08-00-00, Record), for a distance of 104.88' to an angle point
       of Tract RGV-WSL-8000;

   •   S 00-40-58 W (Left 88-10-00, Record), passing at 87.77' the south line of the 7.86
       acre tract (Lot 4, Block 35) and the north line of the 0.82 acre tract (Lot 5, Block
       35), continuing for a total distance of 104.86' to an angle point of Tract RGV-WSL-
       8000, said point being in the east line of the 0.82 acre tract (Lot 5, Block 35) and
       the west right-of-way line of Old Rio Rico Road;

Thence: with the east line of the 0.82 acre tract (Lot 5, Block 35) and the west right-of-
way line of Old Rio Rico Road, the following courses and distances:

   •   S 07-20-49 E (Right 08-00-00, Record), for a distance of 104.88' to an angle point
       of Tract RGV-WSL-8000;

   •   S 15-20-49 E (Right 04-02-00, Record), for a distance of 104.88' to an angle point
       of Tract RGV-WSL-8000;

   •   S 19-22-49 E (Left 90-00-00, Record), for a distance of 25.02' to an interior corner
       of Tract RGV-WSL-8000, said point being at an easterly corner of the 0.82 acre
       tract (Lot 5, Block 35), said point being in the north line of the 0.56 acre tract and
       the west right-of­way line of Old Rio Rico Road, said point being within the right-
       of-way of County Road 793;
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 12 of 60



                                       SCHEDULE C
                                          Cont.

Thence: N 69-46-29 E, with the north line of the 0.56 acre tract, over and across Old Rio
Rico Road, for a distance of 60.92' to an interior corner of Tract RGV-WSL-8000, said
point being in the north line of the 0.56 acre tract and the east right-of-way line of Old Rio
Rico Road, said point being at a westerly corner of the 5.70 acre tract;

Thence: N 19-29-53 W, departing the north line of the 0.56 acre tract, with a westerly line
of the 5.70 acre tract and the east right-of-way line of Old Rio Rico Road, for a distance of
25.36' to a found 1/2" re bar for an exterior corner of Tract RGV-WSL-8000, said point
being at a westerly corner of the 5.70 acre tract and the southwest corner of a called 1.81
acre tract conveyed to Jesus H. Hernandez and Maria Hernandez recorded in Instrument
No. 2017-2794297, Official Records of Hidalgo County, Texas;

Thence: N 70-36-25 E, departing the east right-of-way line of Old Rio Rico Road, with a
northerly line of the 5. 70 acre tract and the south line of the 1.81 acre tract, for a distance
of 119.28' to a set 5/8" rebar with a "MOS" aluminum disk capped survey marker stamped
with the following description: "RGV-WSL-8000-40=8003-9" for a southeasterly corner
of Tract RGV­WSL-8000, said point being in a northerly line of the 5.70 acre tract and the
south line of the 1.81 acre tract;

Thence: departing the south line of the 1.81 acre tract, over and across the 5. 70 acre tract,
the following courses and distances:

   •   S 00-15-51 W, for a distance of 74.41' to a set 5/8" rebar with a "MDS" aluminum
       disk capped survey marker stamped with the following description: "RGV-WSL-
       8000-41" for an angle point of Tract RGV-WSL-8000;

   •   S 29-46-06 W, passing at 84.61' an easterly corner of the 0.56 acre tract and a
       westerly corner of the 5. 70 acre tract, passing at 104.41' the northeast line of the
       0.56 acre tract, passing at 224.88' the southwest line of the 0.56 acre tract and the
       northeast line of the 0.82 acre tract, continuing for a total distance of 300.08' to a
       set 5/8" rebar with a "MDS" aluminum disk capped survey marker stamped with
       the following description: "RGV-WSL-8000-42" for a southeasterly corner of Tract
       RGV-WSL-8000, said point being in the south line of the 0.82 acre tract, said point
       bears S 28-57-57 E, a distance of 206.68' from United States Army Corps of
       Engineers Control Point No. 120;

Thence: S 72-17-53 W, with the south line of the 0.82 acre tract, passing at 82.38' the
southwest corner of the 0.82 acre tract and the southeast corner of the 23.90 acre tract,
passing at 504.84' the east line of a called 44.38 acre Revetment Easement conveyed to the
United States of America by Easement Deed recorded in Volume 452, Page 383, Deed
Records of Hidalgo County, Texas ("407-H"), continuing for a total distance of 512.25' to
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 13 of 60



                                     SCHEDULE C
                                        Cont.

a set 5/8" rebar with a "MDS" aluminum disk capped survey marker stamped with the
following description: "RGV-WSL-8000-43" for an angle point of Tract RGV-WSL-8000,
said point being within the 23.90 acre tract and the 44.38 acre Revetment Easement;

Thence: over and across the 23.90 acre tract and the 44.38 acre Revetment Easement, the
following courses and distances:

   •   S 74-23-38 W, for a distance of 105.68' to a set 5/8" rebar with a "MDS" aluminum
       disk capped survey marker stamped with the following description: "RGV-WSL-
       8000-44" for an angle point of Tract RGV-WSL-8000;

   •   S 75-42-19 W, passing at 827.06' the west line of the 23.90 acre tract and the east
       line of the 38.57 acre tract (Lot 7, Block 72), continuing for a total distance of
       1803.89' to a set 5/8" rebar with a "MDS" aluminum disk capped survey marker
       stamped with the following description: "RGV-WSL-8000-45" for an angle point
       of Tract RGV-WSL-8000, said point being within the 38.57 acre tract (Lot 7, Block
       72) and the 44.38 acre Revetment Easement;

Thence: S 88-53-59 W, over and across the 38.57 acre tract (Lot 7, Block 72) and the 44.38
acre Revetment Easement, passing at 368.64' the west line of the 38.57 acre tract (Lot 7,
Block 72) and the east line of the 40 acre tract (Lot 6, Block 72), passing at 555.30' the
west line of the 44.38 acre Revetment Easement and the east line of a called 6.02 acre river
levee right-of-way conveyed to the United States of America by Easement Deed recorded
in Volume 420, Page 594, Deed Records of Hidalgo County, Texas ("Tract No. 2"),
continuing for a total distance of 617.90' to a set 5/8" rebar with a "MDS" aluminum disk
capped survey marker stamped with the following description: "RGV-WSL-8000-46" for
a southerly corner of Tract RGV-WSL-8000, said point being within the 40 acre tract (Lot
6, Block 72) and the 6.02 acre river levee right-of­way;

Thence: over and across the 40 acre tract (Lot 6, Block 72) and the 6.02 acre river levee
right-of­way, the following courses and distances:

   •   N 08-09-57 W, for a distance of 158.52' to a set 5/8" rebar with a "MDS" aluminum
       disk capped survey marker stamped with the following description: "RGV-WSL-
       8000-47" for an angle point of Tract RGV-WSL-8000;

   •   N 56-12-50 W, passing at 84.68' the east line of the 6.02 acre river levee right-of-
       way, continuing for a total distance of 421.16' to a set 5/8" rebar with a "MDS"
       aluminum disk capped survey marker stamped with the following description:
       "RGV-WSL-8000-48" for an angle point of Tract RGV-WSL-8000;
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 14 of 60



                                      SCHEDULE C
                                         Cont.

   •   S 68-38-03 W, for a distance of 270.48' to a set 5/8" rebar with a "MDS" aluminum
       disk capped survey marker stamped with the following description: "RGV-WSL-
       8000-49" for an angle point of Tract RGV-WSL-8000;

   •   N 47-41-42 W, for a distance of 52.71' to a set 5/8" rebar with a "MDS" aluminum
       disk capped survey marker stamped with the following description: "RGV-WSL-
       8000-50"     for    an     angle     point       of     Tract     RGV-WSL-8000;

   •   S 68-18-46 W, passing at 442.24’ the west line of the 40 acre tract (Lot 6, Block
       72) and the east line of the 14.35 acre tract (Lot 5, Block 72), continuing for a total
       distance of 726.68’ to a set 5/8” rebar with a “MDS” aluminum disk capped survey
       marker stamped with the following description: “RGV-WSL-8000-51=8002-2” for
       the southwest corner of Tract RGV-WSL-8000, said point being in the southwest
       line of the 14.35 acre tract (Lot 5, Block 72) and the northeast line of the Martinez
       tract;

Thence: N 21-34-00 W (Southeasterly, Record), with the southwest line of the 14.35 acre
tract (Lot 5, Block 72) and the northeast line of the Martinez tract, passing at 44.09' the
southwest corner of the 15.43 acre river levee right-of-way and the southeast corner of the
2.68 acre river levee right-of-way, continuing for a total distance of 229.17' to the Place of
Beginning.

Note: All bearings, distances and coordinates are referenced to the Texas State Plane
Coordinate System, South Zone grid (SPCS 4205) NAD’83. Values may be converted to
ground values using a combined scale factor of 1.000040000.
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 15 of 60



                                    SCHEDULE C-1

                                LEGAL DESCRIPTION

                                  Hidalgo County, Texas

Tract: RGV-WSL-8000-2
Owner: Hidalgo and Cameron Counties Water Control and Improvement District No. 9
Acres: 0.904

Being a 0.904 of one acre (39,370 square feet) parcel of land, being out of the Juan Jose
Ynojosa de Balli Survey, Abstract No. 54, Hidalgo County, Texas, being out of Lot 13,
Block 36 of Capisallo District Subdivision recorded in Volume P, Page 227, Map
Records of Hidalgo County, Texas and being out a called 5.81 acre tract conveyed to
Hidalgo & Cameron Counties Water Control & Improvement District No. 9 by Deed
recorded in Volume 314, Page 62, Deed Records of Hidalgo County, Texas, said parcel
of land being more particularly described by metes and bounds as follows;

Beginning at a set 5/8" rebar with a "MDS" aluminum disk capped survey marker
stamped with the following description: "RGV-WSL-8005-1=8007-24=8000-2-1" for the
southwest corner of Tract RGV-WSL-8000-2, said point being at the southwest corner of
the 5.81 acre tract and the northwest corner of a called "narrow strip of land" conveyed to
Neuhaus & Sons by Special Warranty Deed recorded in Instrument No. 2008-1888044,
Official Records of Hidalgo County, Texas, said point being in the east right-of-way line
of Old Rio Rico Road (unknown width), said point having the coordinates of
N=16551785.431, E=1184036.547, said point bears N 07-39-41 E, a distance of 2287.87'
from United States Army Corps of Engineers Control Point No. 120;

Thence: N 12-50-49 W (Left 150-02-00, Record), with the west line of the 5.81 acre tract
and the east right-of-way line of Old Rio Rico Road, for a distance of 57.34' to a set 5/8"
rebar with a "MDS" aluminum disk capped survey marker stamped with the following
description: "RGV­WSL-8000-2-2" for the northwest corner of Tract RGV-WSL-8000-2,
said point being in the west line of the 5.81 acre tract and the east right-of-way line of
Old Rio Rico Road;

Thence: departing the east right-of-way line of Old Rio Rico Road, over and across the
5.81 acre tract, the following courses and distances:

    • N 77-20-06 E, for a distance of 495.06' to a set 5/8" rebar with a "MDS"
      aluminum disk capped survey marker stamped with the following description:
      "RGV-WSL-8000-2-3" for the northeast corner of Tract RGV-WSL-8000-2;

    • S 12-52-47 E, for a distance of 81.74' to a set 5/8" rebar with a "MDS" aluminum
      disk capped survey marker stamped with the following description: "RGV-WSL-
      8005-3=8000-2-4" for the southeast corner of Tract RGV-WSL-8000-2, said point
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 16 of 60



                                    SCHEDULE C-1
                                        Cont.

       being in the south line of the 5.81 acre tract and a northerly line of a called 204.88
       acre tract conveyed to Neuhaus & Sons by Special Warranty Deed recorded in
       Instrument No. 2008-1885890, Official Records of Hidalgo County, Texas
       ("Tract II: Rio Rico Farm");

Thence: with the south line of the 5.81 acre tract and the north line of the 204.88 acre
tract, the following courses and distances:

    • S 77-01-41 W (Left 15-47-30, Record), for a distance of 365.49' to an angle point
      of Tract RGV-WSL-8000-2;

    • S 88-49-11 W (Left 78-20-00, Record), passing at 4.20' the northwest corner of
      the 204.88 acre tract and the northeast corner of the Neuhaus & Sons "narrow
      strip of land", continuing for a total distance of 132.35' to the Place of Beginning.

Note: All bearings, distances and coordinates are referenced to the Texas State Plane
Coordinate System, South Zone grid (SPCS 4205) NAD’83. Values may be converted to
ground values using a combined scale factor of 1.000040000.
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 17 of 60



                                     SCHEDULE C-2

                                 LEGAL DESCRIPTION

                                  Hidalgo County, Texas

Tract: RGV-WSL-8006
Owner: Hidalgo and Cameron Counties Water Control and Improvement District No. 9
Acres: 4.139

Being a 4.139 acre (178,851 square feet) parcel of land, being out of the Juan José Ynojosa
de Ballí Survey, Abstract No. 54, Hidalgo County, Texas, being out of Lot 1, Block 73 and
Lot 8, Block 73 of Capisallo District Subdivision recorded in Volume P, Page 227, Map
Records of Hidalgo County, Texas, being out of Lot 6 of Hinojosa de Garcia Estate
Subdivision recorded in Volume 7, Page 14, Map Records of Hidalgo County, Texas and
being out of a called 2.97 acre tract conveyed to Hidalgo & Cameron Counties Water
Control & Improvement District No. 9 recorded in Volume 444, Page 609, Deed Records
of Hidalgo County, Texas, said parcel of land being more particularly described by metes
and bounds as follows;

Beginning at a found 5/8” rebar with a “B&F” aluminum disk capped survey marker
stamped with the following description: “RGV-0-10_5-4=8006-1” for the northwest corner
of Tract RGV- WSL-8006, said point being in the west line of Lot 6, the west line of the
2.97 acre tract, the west line of a called 1.73 acre river levee right-of-way conveyed to the
United States of America by Easement Deed recorded in Volume 419, Page 508, Deed
Records of Hidalgo County, Texas and the east line of a called 4.48 acre river levee right-
of-way conveyed to the United States of America by Easement Deed recorded in Volume
427, Page 397, Deed Records of Hidalgo County, Texas, said point being at an easterly
exterior corner of a called 92.33 acre tract conveyed to Fuller Farms recorded in Instrument
No. 1971-19289, Official Records of Hidalgo County, Texas (“Tract I”), said point having
the coordinates of N=16549890.786, E=1176712.300, said point bears N 89-16-28 E, a
distance of 927.17’ from United States Army Corps of Engineers Control Point No. 119;

Thence: departing the east line of the 4.48 acre river levee right-of-way, over and across
Lot 6, the 2.97 acre tract and the 1.73 acre river levee right-of-way, the following courses
and distances:

• N 71-46-18 E, for a distance of 45.69’ to a set 5/8” rebar with a “MDS” aluminum disk
capped survey marker stamped with the following description: “RGV-WSL-8006-2” for
an angle point of Tract RGV-WSL-8006;

• N 89-55-53 E, for a distance of 308.51’ to a set 5/8” rebar with a “MDS” aluminum disk
capped survey marker stamped with the following description: “RGV-WSL-8006-3” for a
point of curvature to the right;
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 18 of 60



                                      SCHEDULE C-2
                                          Cont.

• Along said curve to the right for an arc distance of 118.31’, with a central angle of 33-
53- 37 and a radius of 200.00’, with a chord bearing of S 73-07-18 E for a distance of
116.59’ to a set 5/8” rebar with a “MDS” aluminum disk capped survey marker stamped
with the following description: “RGV-WSL-8006-4”, said point being within Lot 1 and a
called 3.85 acre river levee right-of-way conveyed to the United States of America by
Easement Deed recorded in Volume 434, Page 554, Deed Records of Hidalgo County,
Texas;

Thence: S 56-10-30 E, over and across Lot 1 and the 3.85 acre river levee right-of-way,
passing at 270.98’ the south line of Lot 1 and the north line of Lot 8, continuing for a total
distance of 791.60’ to a point for the northeast corner of Tract RGV-WSL-8006, said point
being in the east line of the 3.85 acre river levee right-of-way, the west line of a called 4.54
acre river levee right- of-way conveyed to the United States of America by Easement Deed
recorded in Volume 425, Page 16, Deed Records of Hidalgo County, Texas and the west
line of a called 31 acre tract conveyed to Gerardo Martinez by Gift Warranty Deed recorded
in Instrument No. 2014- 2568072, Official Records of Hidalgo County, Texas (“Tract
Three”), said point being within Lot 8;

Thence: S 00-50-00 E, with the east line of the 3.85 acre river levee right-of-way, the west
line of the 4.54 acre river levee right-of-way and the west line of the 31 acre tract, over and
across Lot 8, passing at 125.34’ the southwest corner of the 4.54 acre river levee right-of-
way and the northwest corner of a called 0.64 acre river levee right-of-way conveyed to
the United States of America by Easement Deed recorded in Volume 425, Page 16, Deed
Records of Hidalgo County, Texas, continuing for a total distance of 186.14’ to a point for
the southeast corner of Tract RGV-WSL-8006, said point being at the southwest corner of
the 0.64 acre river levee right-of- way, the southeast corner of the 3.85 acre river levee
right-of-way and the northeast corner of a called 49.6 acre tract conveyed to Fuller Farms
by Warranty Deed recorded in Instrument No. 1971-19289, Official Records of Hidalgo
County, Texas (“Tract II”), said point being in the west line of the 31 acre tract, said point
being within Lot 8;

Thence: N 56-05-44 W, departing the west line of the 31 acre tract, with the northeast line
of the 49.6 acre tract and the southwest line of the 3.85 acre river levee right-of-way, over
and across Lot 8, for a distance of 844.42’ to a southerly corner of Tract RGV-WSL-8006,
said point being at the northwest corner of the 49.6 acre tract, the southwest corner of the
3.85 acre river levee right-of-way, the southwest corner of Lot 1 and the northwest corner
of Lot 8, said point being the east line of Lot 6 and the east line of a called 6.93 acre tract
conveyed to A.C. Fuller and Marvin Fuller by Deed Without Warranty recorded in
Instrument No. 2003-1251170, Official Records of Hidalgo County, Texas (“Tract IX”);

Thence: N 00-50-00 W, with the east line of Lot 6, the east line of the 6.93 acre tract, the
west line of the 3.85 acre river levee right-of-way and the west line of Lot 1, passing at
10.80’ the southeast corner of the 1.73 acre river levee right-of-way, continuing for a total
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 19 of 60



                                      SCHEDULE C-2
                                          Cont.

distance of 62.77’ to a point for a southerly interior corner of Tract RGV-WSL-8006, said
point being at the northeast corner of the 6.93 acre tract and the southeast corner of the 2.97
acre tract, said point being in the east line of the 1.73 acre river levee right-of-way, the east
line of Lot 6, the west line of Lot 1 and the west line of the 3.85 acre river levee right-of-
way;

Thence: N 89-21-00 W, departing the west line of Lot 1 and the west line of the 3.85 acre
river levee right-of-way, with the north line of the 6.93 acre tract and the south line of the
2.97 acre tract, over and across the 1.73 acre river levee right-of-way and Lot 6, passing a
set 5/8” rebar with a “MDS” aluminum disk capped survey marker stamped with the
following description: “RGV-WSL-8001-5=8006-9” for the southwest corner of Tract
RGV-WSL- 8006, at 376.90 feet, a total distance of 420.99 feet to a point on the west line
of the 2.97 acre tract, the west line of the 1.73 acre river levee right-of- way, the east line
of the 4.48 acre river levee right-of-way and the east line of the 92.33 acre tract; said point
being in the north line of the 6.93 acre tract and the south line of the 2.97 acre tract, said
point being within the 1.73 acre river levee right-of-way;

Thence: N 00-34-56 W, with the west line of the 2.97 acre tract, the west line of the 1.73
acre river levee right-of-way, the east line of the 4.48 acre river levee right-of-way and the
east line of the 92.33 acre tract, passing a found 5/8” rebar with a “B&F” aluminum disk
capped survey marker stamped with the following description: “RGV-0-10_5-5=8006-10”,
said point being in the west line of the 2.97 acre tract, the west line of the 1.73 acre river
levee right-of- way, the east line of the 4.48 acre river levee right-of-way and the east line
of the 92.33 acre tract, for a total distance of 107.41’ to the Place of Beginning.
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 20 of 60



                                      SCHEDULE C-3

                                  LEGAL DESCRIPTION

                                   Hidalgo County, Texas

Tract: RGV-WSL-8007
Owner: Hidalgo and Cameron Counties Water Control and Improvement District No. 9
Acres: 3.608

Being a 3.608 acre (157,164 square feet) parcel of land, being out of the Juan José Ynojosa
de Ballí Survey, Abstract No. 54, Hidalgo County, Texas, being out of Lots 4 & 5, Block
35 and Lot 13, Block 36 of Capisallo District Subdivision recorded in Volume P, Page 227,
Map Records of Hidalgo County, Texas and being out of the remainder of a called 942.68
acre tract conveyed to the United States of America by Deed recorded in Volume 950, Page
306, Deed Records of Hidalgo County, Texas. Said Parcel being reverted back to the
Hidalgo County Water District No. 9 by Quit Claim Deed, Document 01449, dated 14 Dec
1988, recorded in the Deed Records of Cameron County, Volume 697, Page 180, said
parcel of land being more particularly described by metes and bounds as follows;
Beginning at a found 1/2” rebar for a southeasterly corner of Tract RGV-WSL-8007, said
point being at a westerly corner of a called 5.70 acre tract conveyed to Hidalgo & Cameron
Counties Water Control & Improvement District No. 9 by Deed recorded in Volume 314,
Page 62, Deed Records of Hidalgo County, Texas and the southwest corner of a called 1.81
acre tract conveyed to Jesus H. Hernandez and Maria Hernandez by Gift Warranty Deed
recorded in Instrument No. 2017-2794297, Official Records of Hidalgo County, Texas,
said point being in the east line of the remainder of the 942.68 acre tract and the east right-
of-way line of Old Rio Rico Road, said point having the coordinates of N=16549632.444,
E=1183868.454;
Thence: S 19-29-53 E, with the east right-of-way line of Old Rio Rico Road, the east line
of the remainder of the 942.68 acre tract and the west line of the 5.70 acre tract, for a
distance of 25.36’ to a point for the southeast corner of Tract RGV-WSL-8007, said point
being in the east right-of-way line of Old Rio Rico Road, the north right-of-way line of
County Road 793 and the north line of a called 0.56 acre tract conveyed to Hidalgo &
Cameron Counties Water Control & Improvement District No. 9 by Warranty Deed
recorded in Instrument No. 1954-437, Deed Records of Hidalgo County, Texas, said point
being at a westerly corner of the 5.70 acre tract and the southeast corner of the remainder
of the 942.68 acre tract;
Thence: S 69-46-29 W, over and across Old Rio Rico Road, with the north right-of-way
line of County Road 793, the south line of the remainder of the 942.68 acre tract and the
north line of the 0.56 acre tract, for a distance of 60.92’ to a point for the southwest corner
of Tract RGV- WSL-8007, said point being at the southwest corner of the remainder of the
942.68 acre tract and a southeasterly exterior corner of a called 0.82 acre tract conveyed to
Hidalgo & Cameron Counties Water Control & Improvement District No. 9 by Deed
recorded in Volume 314, Page 62, Deed Records of Hidalgo County, Texas, said point
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 21 of 60



                                    SCHEDULE C-3
                                        Cont.

being in the north line of the 0.56 acre tract, the north right-of-way line of County Road
793 and the west right-of-way line of Old Rio Rico Road, said point bears N 51-46-14 E,
a distance of 112.31’ from United States Army Corps of Engineers Control Point No.
120;
Thence: with the west line of the remainder of the 942.68 acre tract, the east line of the
0.82 acre tract and the west right-of-way line of Old Rio Rico Road, the following courses
and distances:
   •   N 19-22-49 W, for a distance of 25.02’ to an angle point of Tract RGV-WSL-8007;
   •   N 15-20-49 W, for a distance of 104.88’ to an angle point of Tract RGV-WSL-
       8007;
   •   N 07-20-49 W, for a distance of 104.88’ to an angle point of Tract RGV-WSL-
       8007;
   •   N 00-40-58 E, passing at 17.09’ the northeast corner of the 0.82 acre tract and the
       southeast corner of a called 7.86 acre tract conveyed to Hidalgo & Cameron
       Counties Water Control & Improvement District No. 9 by Deed recorded in
       Volume 314, Page 62, Deed Records of Hidalgo County, Texas, continuing for a
       total distance of 104.86’ to an angle point of Tract RGV-WSL-8007, said point
       being in the west line of the remainder of the 942.68 acre tract, the east line of the
       7.86 acre tract and the west right-of-way line of Old Rio Rico Road;
Thence: with the west line of the remainder of the 942.68 acre tract, the east line of the
7.86 acre tract and the west right-of-way line of Old Rio Rico Road, the following courses
and distances:
   •   N 08-39-11 E, for a distance of 104.88’ to an angle point of Tract RGV-WSL-8007;
   •   N 16-39-11 E, for a distance of 104.88’ to an angle point of Tract RGV-WSL-8007;
   •   N 24-39-11 E, for a distance of 104.88’ to an angle point of Tract RGV-WSL-8007;
   •   N 32-16-41 E, for a distance of 95.04’ to an angle point of Tract RGV-WSL-8007;
   •   N 35-54-11 E, for a distance of 84.65’ to an angle point of Tract RGV-WSL-8007;
   •   N 33-02-41 E, for a distance of 91.85’ to an angle point of Tract RGV-WSL-8007;
   •   N 27-19-11 E, for a distance of 91.85’ to an angle point of Tract RGV-WSL-8007;
   •   N 21-36-11 E, for a distance of 91.85’ to an angle point of Tract RGV-WSL-8007;
   •   N 15-52-41 E, for a distance of 91.85’ to an angle point of Tract RGV-WSL-8007;
   •   N 13-01-11 E, for a distance of 15.10’ to an angle point of Tract RGV-WSL-8007;
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 22 of 60



                                         SCHEDULE C-3
                                             Cont.


   •   N 09-47-11 E, for a distance of 103.82’ to an angle point of Tract RGV-WSL-8007;
   •   N 03-19-11 E, for a distance of 103.82’ to an angle point of Tract RGV-WSL-8007;
   •   N 03-08-49 W, for a distance of 103.82’ to an angle point of Tract RGV-WSL-
       8007;
   •   N 09-36-49 W, for a distance of 103.82’ to an angle point of Tract RGV-WSL-
       8007;
   •   N 14-13-51 W, for a distance of 33.05’ to an angle point of Tract RGV-WSL-8007,
       said point being at the northeast corner of the 7.86 acre tract and the southeast
       corner of a called 6.77 acre tract conveyed to Hidalgo & Cameron Counties Water
       Control & Improvement District No. 9 by Deed recorded in Volume 314, Page 62,
       Deed Records of Hidalgo County, Texas, said point being in the west line of the
       remainder of the 942.68 acre tract and the west right-of-way line of Old Rio Rico
       Road;
Thence: N 12-56-10 W, with the east line of the 6.77 acre tract, the west line of the
remainder of the 942.68 acre tract and the west right-of-way line of Old Rio Rico Road,
for a distance of 789.10’ to a set 5/8” rebar with a “MDS” aluminum disk capped survey
marker stamped with the following description: “RGV-WSL-8007-23” for the northwest
corner of Tract RGV-WSL- 8007, said point being in the northeast line of the 6.77 acre
tract, the west line of the remainder of the 942.68 acre tract and the west right-of-way line
of Old Rio Rico Road;
Thence: N 77-03-46 E, over and across Old Rio Rico Road and the remainder of the 942.68
acre tract, for a distance of 69.92’ to a set 5/8” rebar with a “MDS” aluminum disk capped
survey marker stamped with the following description: “RGV-WSL-8007-24” for the
northeast corner of Tract RGV-WSL-8007, said point being in the east line of the remainder
of the 942.68 acre tract, the west line of a called 5.81 acre tract conveyed to Hidalgo &
Cameron Counties Water
Control & Improvement District No. 9 by Deed recorded in Volume 314, Page 62, Deed
Records of Hidalgo County, Texas and the east right-of-way line of Old Rio Rico Road;
Thence: with the east right-of-way line of Old Rio Rico Road, the east line of the remainder
of the 942.68 acre tract and the west line of the 5.81 acre tract, the following courses and
distances:
   •   S 12-50-49 E, passing at 163.97’ the southwest corner of the 5.81 acre tract and the
       northwest corner of a called “narrow strip of land” conveyed to Neuhaus & Sons
       by Special Warranty Deed recorded in Instrument No. 2008-1888044, Official
       Records of Hidalgo County, Texas, continuing for a total distance of 773.82’ to an
       angle point of Tract RGV-WSL-8007;
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 23 of 60



                                     SCHEDULE C-3
                                         Cont.


   •   S 08-48-46 E, for a distance of 138.01’ to an angle point of Tract RGV-WSL-8007;
   •   S 04-53-07 E, for a distance of 126.82’ to an angle point of Tract RGV-WSL-8007;
   •   S 06-11-55 W, for a distance of 55.66’ to an angle point of Tract RGV-WSL-8007,
       said point being at the southwest corner of the Neuhaus & Sons “narrow strip of
       land” and the northwest corner of a called 2.96 acre tract conveyed to Vida
       Properties L.L.C. by Quit Claim Deed recorded in Instrument No. 2008-1910436,
       Official Records of Hidalgo County, Texas, said point being in the east line of the
       remainder of the 942.68 acre tract and the east right-of-way line of Old Rio Rico
       Road;
Thence: with the east line of the remainder of the 942.68 acre tract, the west line of the
2.96 acre tract and the east right-of-way line of Old Rio Rico Road, the following courses
and distances:
    • S 05-16-55 W, for a distance of 88.62’ to an angle point of Tract RGV-WSL-8007;
   •   S 10-44-15 W, for a distance of 101.71’ to an angle point of Tract RGV-WSL-8007;
   •   S 15-24-55 W, for a distance of 84.40’ to an angle point of Tract RGV-WSL-8007;
   •   S 20-51-25 W, for a distance of 103.66’ to an angle point of Tract RGV-WSL-
       8007;
   •   S 26-51-25 W, for a distance of 103.66’ to an angle point of Tract RGV-WSL-
       8007;
   •   S 32-51-25 W, for a distance of 103.66’ to an angle point of Tract RGV-WSL-
       8007;
   •   S 35-51-25 W, for a distance of 84.65’ to an angle point of Tract RGV-WSL-8007;
   •   S 32-11-59 W, for a distance of 86.25’ to a found 1/2" rebar for an angle point of
       Tract RGV-WSL-8007;
   •   S 24-37-54 W, for a distance of 95.06’ to a set PK nail in asphalt for an angle point
       of Tract RGV-WSL-8007, said point being at the southwest corner of the 2.96 acre
       tract and the northwest corner of the 1.81 acre tract, said point being in the
       approximate centerline of County Road 1595, the east line of the remainder of the
       942.68 acre tract and the east right-of-way line of Old Rio Rico Road;
Thence: departing the approximate centerline of County Road 1595, with the west line of
the acre tract, the east line of the remainder of the 942.68 acre tract and the east right-of-
way line of Old Rio Rico Road, the following courses and distances:
   •   S 16-36-25 W, for a distance of 95.12’ to an angle point of Tract RGV-WSL-8007;
   •   S 08-36-25 W, for a distance of 95.12’ to an angle point of Tract RGV-WSL-8007;
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 24 of 60



                                   SCHEDULE C-3
                                       Cont.


   •   S 00-36-25 W, for a distance of 95.12’ to an angle point of Tract RGV-WSL-8007;
   •   S 07-23-35 E, for a distance of 95.12’ to an angle point of Tract RGV-WSL-8007;
   •   S 15-23-35 E, for a distance of 95.12’ to the Place of Beginning.
Note: All bearings, distances and coordinates are referenced to the Texas State Plane
Coordinate System, South Zone grid (SPCS 4205) NAD’83. Values may be converted to
ground values using a combined scale factor of 1.000040000.
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 25 of 60




   SCHEDULE
       D
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 26 of 60



                             SCHEDULE D

                             MAP or PLAT

                       LAND TO BE CONDEMNED
                             Schedule
Case 7:20-cv-00025 Document 1-1       D 01/27/20 in TXSD Page 27 of 60
                                Filed on
                                Cont.
                              Schedule
Case 7:20-cv-00025 Document 1-1        D 01/27/20 in TXSD Page 28 of 60
                                 Filed on
                                Cont.
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 29 of 60
                              Schedule D
                                Cont.
                              Schedule
Case 7:20-cv-00025 Document 1-1        D 01/27/20 in TXSD Page 30 of 60
                                 Filed on
                                Cont.
                              Schedule
Case 7:20-cv-00025 Document 1-1        D 01/27/20 in TXSD Page 31 of 60
                                 Filed on
                                Cont.
                              Schedule
Case 7:20-cv-00025 Document 1-1        D 01/27/20 in TXSD Page 32 of 60
                                 Filed on
                                Cont.
                              Schedule
Case 7:20-cv-00025 Document 1-1        D 01/27/20 in TXSD Page 33 of 60
                                 Filed on
                                Cont.
                              Schedule
Case 7:20-cv-00025 Document 1-1        D 01/27/20 in TXSD Page 34 of 60
                                 Filed on
                                Cont.
                              Schedule
Case 7:20-cv-00025 Document 1-1        D 01/27/20 in TXSD Page 35 of 60
                                 Filed on
                                Cont.
                              Schedule
Case 7:20-cv-00025 Document 1-1        D 01/27/20 in TXSD Page 36 of 60
                                 Filed on
                                Cont.
                              Schedule
Case 7:20-cv-00025 Document 1-1        D 01/27/20 in TXSD Page 37 of 60
                                 Filed on
                                Cont.
                              Schedule
Case 7:20-cv-00025 Document 1-1        D 01/27/20 in TXSD Page 38 of 60
                                 Filed on
                                Cont.
                              Schedule
Case 7:20-cv-00025 Document 1-1        D 01/27/20 in TXSD Page 39 of 60
                                 Filed on
                                Cont.
                              Schedule
Case 7:20-cv-00025 Document 1-1        D 01/27/20 in TXSD Page 40 of 60
                                 Filed on
                                Cont.
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 41 of 60



                            SCHEDULE D-1

                             MAP or PLAT

                       LAND TO BE CONDEMNED
                             Schedule
Case 7:20-cv-00025 Document 1-1  FiledD-1
                                      on 01/27/20 in TXSD Page 42 of 60
                                Cont.
                             Schedule
Case 7:20-cv-00025 Document 1-1  FiledD-1
                                      on 01/27/20 in TXSD Page 43 of 60
                                Cont.
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 44 of 60



                                 SCHEDULE D-2*
*Schedule D-2 will require amendment with a revised survey to reflect the exact acreage
and boundaries described in Schedule C2 to avoid leaving an uneconomic remnant.

                                    MAP or PLAT

                            LAND TO BE CONDEMNED
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 45 of 60
                          Schedule D-2
                              Cont.
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 46 of 60



                            SCHEDULE D-3

                             MAP or PLAT

                       LAND TO BE CONDEMNED
                             Schedule
Case 7:20-cv-00025 Document 1-1  FiledD-3
                                      on 01/27/20 in TXSD Page 47 of 60
                                Cont.
                             Schedule
Case 7:20-cv-00025 Document 1-1  FiledD-3
                                      on 01/27/20 in TXSD Page 48 of 60
                                Cont.
                             Schedule
Case 7:20-cv-00025 Document 1-1  FiledD-3
                                      on 01/27/20 in TXSD Page 49 of 60
                                Cont.
                             Schedule
Case 7:20-cv-00025 Document 1-1  FiledD-3
                                      on 01/27/20 in TXSD Page 50 of 60
                                Cont.
                             Schedule
Case 7:20-cv-00025 Document 1-1  FiledD-3
                                      on 01/27/20 in TXSD Page 51 of 60
                                Cont.
                             Schedule
Case 7:20-cv-00025 Document 1-1  FiledD-3
                                      on 01/27/20 in TXSD Page 52 of 60
                                Cont.
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 53 of 60




    SCHEDULE
        E
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 54 of 60



                                      SCHEDULE E

                                     ESTATE TAKEN

                                  Hidalgo County, Texas

Tract(s): RGV-WSL-8000
          RGV-WSL-8000-2
          RGV-WSL-8006
          RGV-WSL-8007

Owner: Hidalgo and Cameron Counties Water Control and Improvement District No. 9

Acres: 37.158

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
       Reserving to the owners of the lands identified in the Quitclaim Deed, Volume 697,
Page 180, Deed Records of Cameron County, Texas; Deed, Volume 314, Page 62 (Block
36, Lot 13; Block 35, Lots 4 & 5; Block 72, Lots 1 & 5-8), Deed Records of Hidalgo
County, Texas; Map, Volume P, Page 227 (Lot 1, Block 73 and Lot 8, Block 73) and
Volume 7, Page 14 (Lot 6), Map Records of Hidalgo County, Texas; Warranty Deed,
Volume 444, Page 609, Deed Records Hidalgo County, Texas, reasonable access to and
from the owners’ lands lying between the Rio Grande River and the border barrier through
opening(s) or gate(s) in the border barrier between the westernmost mark labeled
“Beginning” and easternmost mark labeled “Ending” depicted on the map below;

Excepting and excluding all interests in water rights and water distribution and drainage
systems, if any, provided that any surface rights arising from such water rights or systems
are subordinated to the United States’ construction, operation and maintenance of the
border barrier.
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 55 of 60



                             SCHEDULE E
                                Cont
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 56 of 60




    SCHEDULE
        F
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 57 of 60




                                     SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION
    The sum estimated as just compensation for the lands being taken is THREE

HUNDRED-FOURTEEN THOUSAND, FIVE DOLLARS AND 00/100 ($314,005.00),

to be deposited herewith in the Registry of the Court for the use and benefit of the persons

entitled thereto.
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 58 of 60




     SCHEDULE
        G
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 59 of 60



                                    SCHEDULE G

                               INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                              Reference

 Hidalgo and Cameron Counties Water            Tract RVG-WSL-8000
 Control and Improvement District No. 9        Quitclaim Deed, Document 01449,
                                               Book OR, Volume 697, Page 180,
 Mercedes, TX                                  recorded January 19, 1989,
                                               Deed Records of Cameron County.



                                               Tract RGV-WSL-8000-2
                                               Warranty Deed, Volume 314, Page 62,
                                               Recorded December 31, 1929,
                                               Deed Records of Hidalgo County.



                                               Tract RGV-WSL-8006
                                               Volume P, Page 227, and Volume 7,
                                               Page 14, Map Records of Hidalgo
                                               County, Texas and Deed recorded in
                                               Volume 444, Page 609, Deed Records of
                                               Hidalgo County, Texas.




                                               Tract RGV-WSL-8007
                                               Quitclaim Deed, Document 01449,
                                               Book OR, Volume 697, Page 180,
                                               recorded January 19, 1989,
                                               Deed Records of Cameron County.
Case 7:20-cv-00025 Document 1-1 Filed on 01/27/20 in TXSD Page 60 of 60



Hidalgo County
Pablo (Paul) Villarreal Jr.
Tax Assessor-Collector

Edinburg, TX
Case 7:20-cv-00025 Document 1-2 Filed on 01/27/20 in TXSD Page 1 of 1
